DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-8 are presented for examination.

Information Disclosure Statement’s
3.	The information disclosure statement(s) submitted on 11/22/21 have being considered by the examiner and made of record in the application file. 

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawing
5.       The drawings filed on 11/22/21 are accepted by the examiner.


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
7.	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of U.S. Patent No. 11, 197, 682 (hereinafter refers as Zhang).
Regarding claim 1: Zhang discloses a method for determining a resource of a communication by a terminal in a wireless communication system, the method comprising (See claim 1;lines 1-3):
 receiving, from a base station, information indicating a minimum number of subframes for monitoring (See claim 1;lines 4-5); 
determining a number of a plurality of subframes to be monitored based on the minimum number of subframes, the number of the plurality of subframes being greater than or equal to the minimum number of subframes for monitoring (See claim 1;lines 6-10); 
determining the plurality of subframes to be monitored in a predetermined time interval based on the determined number of the plurality of subframes to be monitored (See claim 1;lines 11-12); 
monitoring the plurality of subframes by measuring a sidelink-received signal strength indicator (S-RSSI) of a sidelink signal received in each of the plurality of subframes (See claim 1;lines 13-14);
determining, among the plurality of subframes, a subframe to be included in a set of subframes for a sidelink transmission based on the S-RSSI measured in each of the plurality of subframes (See claim 1;lines 15-17); and 
transmitting, to an upper layer of the terminal, information indicating the set of subframes for the sidelink transmission (See claim 1;lines 18-20).
Regarding claim 2: Zhang discloses a method, further comprising: receiving, from the base station, information configuring a partial sensing for the sidelink transmission (See claim 2).
Regarding claim 3: Zhang discloses a terminal for determining a resource of a communication in a wireless communication system, the terminal comprising (See claim 3;lines 1-3):
 a transceiver configured to transmit and receive signals; and a controller coupled with the transceiver and configured to control to (See claim 3;lines 4-7): 
receive, from a base station, information indicating a minimum number of subframes for monitoring (See claim 3;lines 8-9), 
determine a number of a plurality of subframes to be monitored based on the minimum number of subframes, the number of the plurality of subframes being greater than or equal to the minimum number of subframes for monitoring (See claim 3;lines 10-14), 
determine the plurality of subframes to be monitored in a predetermined time interval based on the determined number of the plurality of subframes to be monitored (See claim 3;lines 15-16), 
monitor the plurality of subframes by measuring a sidelink-received signal strength indicator (S-RSSI) of a sidelink signal received in each of the plurality of subframes (See claim 3;lines 17-18), 
determine, among the plurality of subframes, a subframe to be included in a set of subframes for a sidelink transmission, based on the S-RSSI measured in each of the plurality of subframes (See claim 3;lines 19-22), and 
transmit, to an upper layer of the terminal, information indicating the set of subframes for the sidelink transmission (See claim 3;lines 23-24).
Regarding claim 4: Zhang discloses a terminal, wherein the controller is further configured to receive, from the base station, information configuring a partial sensing for the sidelink transmission (See claim 4).
Regarding claim 5: Zhang discloses a method for receiving information on a resource of a communication by a base station in a wireless communication system, the method comprising (See claim 5; lines 1-3):
transmitting, to a terminal, information indicating a minimum number of subframes for monitoring (See claim 5; lines 4-5); and 
receiving, from the terminal, information indicating a set of subframes for a sidelink transmission (See claim 5; lines 6-7), 
wherein the set of subframes for the sidelink transmission is determined based on the minimum number of subframes for monitoring, wherein a subframe among a plurality of subframes is determined to be included in the set, based on a sidelink-received signal strength indicator (S-RSSI) measured in each of the plurality of subframes (See claim 5; lines 8-11), and 
wherein the plurality of subframes are determined based on a number of the plurality of subframes that is greater than or equal to the minimum number of subframes for monitoring (See claim 5; lines 12-14).
Regarding claim 6: Zhang discloses a method, transmitting, to the terminal, information configuring a partial sensing for the sidelink transmission (See claim 6).
Regarding claim 7: Zhang discloses a base station for receiving information on a resource of a communication in a wireless communication system, the base station comprising (See claim 7; lines 1-3): 
a transceiver configured to transmit and receive signals; and a controller coupled with the transceiver and configured to control to (See claim 7; lines 4-7):
 transmit, to a terminal, information indicating a minimum number of subframes for monitoring (See claim 7; lines 8-9), and 
receive, from the terminal, information indicating a set of subframes for a sidelink transmission (See claim 7; lines 10-11), 
wherein the set of subframes for the sidelink transmission is determined based on the minimum number of subframes for monitoring, wherein a subframe among a plurality of subframes is identified to be included in the set, based on a sidelink-received signal strength indicator (S-RSSI) measured in each of the plurality of subframes (See claim 7; lines 12-15), 
and wherein the plurality of subframes are identified based on a number of the plurality of subframes that is greater than or equal to the minimum number of subframes for monitoring (See claim 7; lines 16-18).
Regarding claim 8: Zhang discloses a method, wherein the controller is further configured to transmit, to the terminal, information configuring a partial sensing for the sidelink transmission (See claim 8).

Allowable Subject Matter
8.	Claims 1-8 would be  allowed if amend or file a terminal disclaimer against the parent application No. 11, 197, 269.


Conclusion
11.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Nguyen et al. 2017/0230937 A1 (Title: method and system for device-to-device communication) (See abstract, Para. 0004-0006 & 0093).
	B.	Kalhan et al. 2017/0118748 A1 (Title: Physical channel structure for communication in unlicensed frequency band) (See FIG. 1, Para. 0190-0193 & 0285).
	C.	Novian et al. 2016/0295624 A1 (Title: Method and apparatus for resource pool design for vehicular communications) (See abstract, 0003-0006 & 0043).
	
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469